Hill, C. J.
1. The bill of exceptions disclosing that no final judgment was rendered in the ease, and the only assignment of error being as to the . judgment overruling a motion to strike certain portions of the answer, the writ of error was prematurely sued out, and this court is without jurisdiction. Simmons v. Peagler, 7 Ga. App. 252 (66 S. E. 629), and citations.
2. Leave, however, is granted to the plaintiff in error to have the official copy of the bill of exceptions, of file in the office of the clerk of the city court of Savannah, recorded therein as an exception pendente lite.

Writ of error dismissed, with direction.


Pottle, J., not presiding.